Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (Rule 14d-100) TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3) OPTION CARE, INC. (Name of Subject Company) BISON ACQUISITION SUB INC., a wholly owned subsidiary of WALGREEN CO. (Names of Filing Persons (Offerors)) Common Stock, par value $0.01 per share ((Title of Class of Securities) (CUSIP Number of Common Stock) Dana Ione Green, Esq. Walgreen Co. 200 Wilmot Road Deerfield, IL 60015 Telephone: (847) 940-2500 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) with copies to: Andrew R. Brownstein, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019 Telephone: (212) 403-1000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee* $766,950,333 $24,000 * Estimated for purposes of calculating the amount of the filing fee only, in accordance with Rule 0-11(d) under the U.S. Securities Exchange Act of 1934, as amended (the Exchange Act). The calculation of the filing fee is de- scribed on the cover page to the Schedule TO filed on July 17, 2007. x
